Title: To George Washington from Nathanael Greene, 6 June 1782
From: Greene, Nathanael
To: Washington, George


                  
                     Sir
                     
                        6 June 1782
                     
                  
                  I have the honor to transmit Your Excellency the monthly return
                     of the Army under my command. I am Your Excellency’s Most Obedient &
                     Most Humble Sert
                  
                     N. Greene
                     
                  
               